DETAILED ACTION
This is in response to amendment filed on October 20, 2021. Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s arguments regarding the amended limitations “determine a match outcome based on the attribute comparison for each of the plurality of data records, wherein the match outcome indicates whether the first data record matches a given data record of the plurality of data records based at least in part on the match outcome associated with the plurality of data records, identify a subset of the plurality of data records and sort the subset of the plurality of data records in a decreasing order or an increasing order based on a level of match associated with attribute comparison outcomes” and “determining a justification for the match outcome of each data record of the subset of the plurality of data records, wherein the justification comprises a justification code comprising a unique identification indicator specific to a relevant deterministic rule used for the match outcome” (response 10/20/2021, pages 13-15), with respect to claims 1, 11 and 18 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, similar claim 11 and claim 18, the closest art, Bowman et al. (US 20170053002 A1) disclose receive a request from a requestor system to determine whether a first data record matches a second data record (step 202 of Fig. 2; ¶[0038]-[0039] and [0053]-[0056], Bowman, i.e., receiving search query request); compare attributes included in the (steps 206-214 of Fig. 2 and ¶[0062]-[0064], Bowman, i.e., selected data record matching rule may define one or more input properties including associated with various data elements that indicate attributes’ record matching); generate an attribute comparison outcome for the comparison of each attribute (step 216 of Fig. 2; ¶[0030] and [0065], Bowman, i.e., generating the integrated data record may be populated with first data populated in a first data field of a first matched source data record and second data populated in a second corresponding data field of a second matched source data record ); determine a match outcome based on the attribute comparison outcomes (¶[0062]-[0065], Bowman, i.e., outputting matched result), wherein the match outcome indicates whether the first data record matches the second data record (¶[0049],[0062]-[0065] and [0070]-[0073], Bowman, i.e., indication of the output); evaluate the attribute comparison outcomes against a set of deterministic rules for the match outcome (¶[0115], [0117]-[0118] and [0121]-[0122], Bowman, i.e., evaluating matching rule in record data set); and respond to the match request with a match response including the match outcome and the justification for the match outcome (step 222 of Fig. 2; step 1708 of Fig.17 and ¶[0062]-[0064], Bowman). Schumacher et al. (US 20100175024 A1) discloses determining a justification for the match (¶[0055]-[0057], Schumacher, i.e., determining the adjustable matching data records). However, the prior art fails to disclose or suggest the claimed provision “determine a match outcome based on the attribute comparison for each of the plurality of data records, wherein the match outcome indicates whether the first data record matches a given data record of the plurality of data records based at least in part on the match outcome associated with the plurality of data records, identify a subset of the plurality of data records and sort the subset of the plurality of data records in a decreasing order or an increasing order based on a level of match associated with attribute comparison 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                                                                                                                                                                                                                               
December 24, 2021